Affirmed by unpublished by PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In this personal injury action, Josephine P. Mourning appeals the district court’s order granting summary judgment for Target Corporation and the denial of Mourning’s motion for reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mourning v. Target Corp., No. 8:07-cv-03212-PJM (D.Md. Dec. 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.